              Case 2:20-cv-06316-JP Document 4 Filed 01/13/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MONICEN PINNOCK,                              :
    Plaintiff,                                :
                                              :
         v.                                   :       CIVIL ACTION NO. 20-CV-6316
                                              :
DARREN KEYS, et al.,                          :
    Defendants.                               :

                                        MEMORANDUM

PADOVA, J.                                                                  JANUARY 13 , 2021

         Plaintiff Monicen Pinnock filed this civil action pro se seeking damages for injuries she

allegedly sustained in a motor vehicle accident. Pinnock seeks leave to proceed in forma

pauperis. For the following reasons, the Court will grant her leave to proceed in forma pauperis

and dismiss her Complaint without prejudice for lack of subject matter jurisdiction.

I.       FACTUAL ALLEGATIONS

         The Court understands Pinnock to be pursuing tort claims under Pennsylvania law based

on a motor vehicle accident in Philadelphia. Pinnock alleges that while walking home from the

store on December 16, 2018, she was struck by a car driven by Defendant Darren Keys as she

attempted to cross a street. (ECF No. 2 at 4.) 1 Pinnock claims that she screamed for help, was

placed in a car, and was driven to the hospital. (Id.) According to Pinnock, Keys requested that

Pinnock refrain from contacting his insurance carrier and informed Pinnock that he would assist

with the payment of expenses related to the accident. (Id.) Pinnock contends that she was

seriously injured as a result of the collision, including suffering a broken femur, concussion, and




1
    The Court adopts the pagination assigned to the Complaint by the CM/ECF docketing system.
            Case 2:20-cv-06316-JP Document 4 Filed 01/13/21 Page 2 of 5




headaches. (Id.) She also claims that her ability to have additional children has been affected

and that she has suffered emotional harm. (Id.) Pinnock seeks money damages. (Id. at 5.)

        Named as Defendants in the case are Keys and his insurer USAA Insurance. (Id. at 2.)

Pinnock alleges that Keys resides in Pennsylvania; she provided the Court with a San Antonio,

Texas address for USAA Insurance. (Id.)

II.     STANDARD OF REVIEW

        Pinnock’s motion to proceed in forma pauperis is granted because it appears that she is

incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e)(2)(B) requires the Court to screen the Complaint and dismiss it if, among other things, it

fails to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which

requires the Court to determine whether the complaint contains “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quotations omitted). Moreover, “if the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

As Pinnock is proceeding pro se, the Court construes her allegations liberally. Higgs v. Att’y

Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        Jurisdiction may be based either on federal questions or diversity among the parties. 28

U.S.C. § 1331 (general federal question jurisdiction); 28 U.S.C. § 1332 (diversity jurisdiction).

“The burden of establishing federal jurisdiction rests with the party asserting its existence.”

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (citing DaimlerChrysler



                                                   2
            Case 2:20-cv-06316-JP Document 4 Filed 01/13/21 Page 3 of 5




Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006)). This Court lacks subject matter jurisdiction over

Pinnock’s claims because she has not established that her claims are based on federal questions

or that diversity exists among the parties.

       Although Pinnock checked the box on the form Complaint indicating she sought to

invoke federal question jurisdiction under 28 U.S.C. § 1331, she listed § 1331 as the sole basis

for this assertion and did not provide a further explanation. See ECF No. 2 at 3. This provision

provides for the Court’s original jurisdiction in “all civil actions arising under the Constitution,

laws, or treaties of the United States.” 28 U.S.C. § 1331. In order to invoke federal jurisdiction

under § 1331, however, a plaintiff’s claim must be based on some federal law independent of

that statute. U.S. on Behalf of F.T.C. v. Larkin, Hoffman, Daly & Lindgren, Ltd, 841 F. Supp.

899, 903 (D. Minn. 1993) (citing Merrell Dow Pharm. v. Thompson, 478 U.S. 804 (1986)). See

also Mustafa v. Thompson, Civ. A. No. 12-2538, 2013 WL 776217, at *2 (D.N.J. Feb. 28, 2013)

(plaintiffs’ reliance on § 1331 as an independent basis, not dependent on a specific federal right,

was insufficient to establish federal question jurisdiction).

       Pinnock’s allegations relate to injuries resulting from a motor vehicle accident and raise

only claims under state tort law. She does not cite any federal statute other than § 1331 as the

basis for this Court’s jurisdiction over her claims, and there appears to be no other basis to

invoke federal question jurisdiction. See Rose v. Husenaj, 708 F. App’x 57, 60 (3d Cir. 2017)

(concluding that plaintiff failed to properly invoke federal question jurisdiction because none of

his claims arose “under the Constitution, laws, or treaties of the United States,” nor did he seek a

remedy granted by the Constitution or federal law) (citing 28 U.S.C. § 1331). 2



2
  The Court notes that even if the cause of action is based on state law, there is a “special and
small category of cases in which arising under jurisdiction still lies.” Goldman v. Citigroup
Glob. Markets Inc., 834 F.3d 242, 249 (3d Cir. 2016) (quoting Gunn v. Minton, 568 U.S. 251,
                                                  3
            Case 2:20-cv-06316-JP Document 4 Filed 01/13/21 Page 4 of 5




       Nor has Pinnock established that diversity jurisdiction exists. A district court has

jurisdiction over a case in which “the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of different States.” 28 U.S.C. §

1332(a). Section 1332(a) requires “‘complete diversity between all plaintiffs and all defendants,’

even though only minimal diversity is constitutionally required. This means that, unless there is

some other basis for jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any

defendant.’” Lincoln Ben. Life Co., 800 F.3d at 104 (quoting Lincoln Prop. Co. v. Roche, 546

U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010)

(internal footnotes omitted)).

       An individual is a citizen of the state where she is domiciled, meaning the state where she

is physically present and intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340, 344

(3d Cir. 2011). A corporation is a citizen of the state or states in which it is incorporated and

maintains its principal place of business. See 28 U.S.C. § 1332(c). Because Pinnock alleges that

both she and Keys are citizens of Pennsylvania, she has not met her burden of establishing that

the parties are diverse. Accordingly, the Court may not exercise diversity jurisdiction over

Pinnock’s state law claims.




258 (2013)). In such cases, “federal jurisdiction over a state law claim will lie if a federal issue
is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in
federal court without disrupting the federal-state balance approved by Congress.” Id. (citing
Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005)). Federal
question jurisdiction under the Grable standard has been described as “rare.” Id. For either type
of federal question jurisdiction, the party asserting jurisdiction must satisfy the “well-pleaded
complaint rule,” which mandates that the grounds for jurisdiction be clear on the face of the
pleading that initiates the case. Id. (internal citations and quotations omitted). Here, jurisdiction
based on either type of federal question jurisdiction is not clear on the face of Pinnock’s
Complaint.
                                                  4
           Case 2:20-cv-06316-JP Document 4 Filed 01/13/21 Page 5 of 5




IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Pinnock leave to proceed in forma

pauperis and dismiss the Complaint without prejudice for lack of subject matter jurisdiction.

Pinnock will be given leave to file an amended complaint in the event she can state a basis for

the Court’s subject matter jurisdiction. Alternatively, she may seek to assert her claims in state

court, where federal jurisdiction will not be an issue. An appropriate Order follows.

                                              BY THE COURT:

                                              /s/ John R. Padova

                                              JOHN R. PADOVA, J.




                                                 5
